Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


In the Matter of the Marriage of Robbie                  Appeal from the County Court at Law of
Lynn Teague and Leigh Teague                             Bowie County, Texas (Tr. Ct. No.
                                                         20D1267-CCL). Memorandum Opinion
No. 06-21-00021-CV                                       delivered by Justice Burgess, Chief Justice
                                                         Morriss and Justice Stevens participating.


          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Leigh Teague, pay all costs incurred by reason of this
appeal.



                                                         RENDERED NOVEMBER 24, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk